Order, in so far as it authorizes the receiver to discontinue the operation of the railroad pending sale, reversed upon the law and the facts, and motion denied, upon condition that the undertaking heretofore filed on the order of this court granting stay on appeal be continued in full force until such sale. The order "will be modified to provide that the franchises and equipment recited in the judgment, as amended by order of October 18, 1924, as parcels 1, 2, 3 and 4, shall be offered for sale in separate parcels as recited in the order appealed from; then each of said parcels 1, 2, 3 and 4 shall be offered for sale in its entirety and as a single parcel, and that the referee finally dispose of each of said parcels in whichever manner will produce the highest amount, subject, however, to the provisions of the judgment, as amended by the order of October 18, 1924, as to' the offering for sale of all the properties in one parcel. *774Kelly, P. J., Jaycox and Kapper, JJ., concur; Rich, and Lazansky, JJ., dissent from the reversal of that part of the order allowing the receiver to discontinue the operation of the railroad.